               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT BLUEFIELD

JOVON DAVIS,

        Plaintiff,
v.                                    CIVIL ACTION NO. 1:18-01409


MIKE FLANIGAN, Magistrate Judge,

        Defendant.

                     MEMORANDUM OPINION AND ORDER

        By Standing Order, the action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings of fact and recommendations regarding disposition

pursuant to 28 U.S.C. § 636(b)(1)(B).    Magistrate Judge Aboulhosn

submitted his Findings and Recommendation (“PF&R”) to the court

on November 8, 2018, in which he recommended that the court

dismiss plaintiff’s complaint and motion for a temporary

restraining order and remove this matter from the court’s docket.

        In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days plus three mailing days

in which to file any objections to Magistrate Judge Aboulhosn’s

Findings and Recommendations.    On November 19, 2018, plaintiff

filed his objections to the PF&R.     (ECF No. 4).   On that same

day, he also filed a request for the appointment of counsel.

(ECF No. 5).   Thereafter, on December 3, 2018, plaintiff

filed a “request to amend his complain[t] and temporary

restraining order”.    (ECF No. 6).   With respect to plaintiff’s
objections, where they are responsive to the PF&R, the court has

conducted a de novo review.

        Plaintiff’s pro se complaint arises out of proceedings

occurring in Mercer County court on October 11, 2018.      Davis

alleges that on that date he appeared for a preliminary hearing

before Magistrate Mike Flanigan.       According to plaintiff,

Flanigan bound him over to circuit court without sufficient

evidence.   Davis also complains about the lack of treatment for

his medical ailments while in state custody.      In his objections,

plaintiff also asserts that he was brutally beaten while

incarcerated.

        In the PF&R, Magistrate Judge Aboulhosn found that the

complaint was subject to dismissal because the sole defendant

named is Magistrate Judge Mike Flanigan.      As Magistrate Judge

Aboulhosn noted, the claims against Magistrate Flanigan are

barred by the doctrine of judicial immunity.      As to plaintiff’s

challenges to his ongoing state criminal charges, the PF&R

recommended that the court abstain from hearing those claims

pursuant to the abstention doctrine set forth in Younger v.

Harris, 401 U.S. 37 (1971).   Finally, with respect to plaintiff’s

allegations regarding inadequate medical care, Magistrate Judge

Aboulhosn noted:

               To the extent Plaintiff believes he is
        being denied adequate medical care at the
        Southern Regional Jail, Plaintiff should file a

                                   2
         form Complaint initiating a new civil action and
         name as defendants those individuals responsible
         for failing to provide such medical care.
         Plaintiff must also state what constitutional,
         statutory or common law rights he believes each
         defendant has violated and support each claim
         with specific factual allegations about each
         defendant’s actions or omissions, and allege,
         with some degree of particularity, how each named
         defendant was involved in the alleged deprivation
         of his rights. The Clerk is DIRECTED to mail [ ]
         a copy of a form Complaint and a blank
         Application to Proceed in Forma Pauperis to
         Plaintiff.

ECF No. 3 at p.2 n.2.

         Plaintiff’s objections fail to address the PF&R’s

conclusions regarding Flanigan’s well-established immunity to

suit.   “As early as 1872, the Court recognized that it was ‘a

general principal of the highest importance to the proper

administration of justice that a judicial officer, in exercising

the authority vested in him, [should] be free to act upon his own

convictions, without apprehension of personal consequences to

himself.’”   Stump v. Sparkman, 435 U.S. 349, 355 (1978) (quoting

Bradley v. Fisher, 13 Wall. 335, 347 (1872)).   For that reason,

judges “are not liable to civil actions for their judicial acts,

even when such acts are in excess of their jurisdiction, and are

alleged to have been done maliciously or corruptly.”   Bradley, 13

Wall. 335, 351.   This judicial immunity applies even in suits

brought pursuant to 42 U.S.C. § 1983.   Stump, 435 U.S. at 356.

“Few doctrines were more solidly established at common law than



                                 3
the immunity of judges from liability for damages for acts

committed within their judicial jurisdiction.”    Pearson v. Ray,

386 U.S. 547, 553-54 (1967).    Judicial immunity applies even

where a “judge is accused of acting maliciously and corruptly,

and it is not for the protection or benefit of a malicious or

corrupt judge, but for the benefit of the public, whose interest

it is that the judge’s should be at liberty to exercise their

functions with independence and without fear of consequences.”

Mireles v. Waco, 502 U.S. 9, 12-13 (1991).     Only when a judge has

acted in “clear absence of all jurisdiction” does judicial

immunity not attach to a judge’s actions.    Stump v. Sparkman, 435

U.S. 349, 356-57 (1978).

           In determining whether a judge’s action is a judicial one

for purposes of immunity, a court is to consider “the nature of

the act itself, i.e., whether it is a function normally performed

by a judge, and [ ] the expectations of the parties, i.e.,

whether they dealt with the judge in his official capacity.”     Id.

at 362.    “Magistrates are judicial officers, and are thus

entitled to absolute immunity under the same conditions as are

judges.”    King v. Myers, 973 F.2d 354, 356 (4th Cir. 1992)

(citing Pressly v. Gregory, 831 F.2d 514, 517 (4th Cir. 1987)).

           Plaintiff’s allegations make clear that all of the

actions taken by Magistrate Flanigan in the state proceedings

were taken in the course of his official capacity as a magistrate

                                   4
in Mercer County Magistrate Court.   None of the allegations in

plaintiff’s complaint can be construed as alleging action taken

outside of his official capacity nor is there any indication that

Flanigan lacked jurisdiction to hear the case of which plaintiff

complains.   Accordingly, plaintiff’s objections are OVERRULED.*

        For the foregoing reasons, the court adopts the Findings

and Recommendations of Magistrate Judge Aboulhosn, DISMISSES

plaintiff’s complaint and motion for a temporary restraining

order and directs the Clerk to remove this matter from the

court’s docket.   Because plaintiff’s proposed amended complaint

does not address the deficiencies outlined in the PF&R and would

therefore be futile, the motion to amend (ECF No. 6) is DENIED

without prejudice.   Finally, the motion/request for counsel (ECF

No. 5) is DENIED as well.

        The Clerk is directed to send copies of this Memorandum

Opinion and Order to counsel of record and to plaintiff, pro se.

        IT IS SO ORDERED this 3rd day of January, 2019.

                                     ENTER:
                                              David A. Faber
                                              Senior United States District Judge



        *
          As Magistrate Judge Aboulhosn informed plaintiff,
should he wish to pursue a claim regarding his medical care while
incarcerated, he should file a new civil action as explained more
fully in the PF&R. Plaintiff may also pursue any claims
regarding the alleged beating he received while incarcerated in
the same manner.

                                 5
